         Case 1:20-cv-00706-DLC Document 324 Filed 12/01/20 Page 1 of 1


                                   UNITED STATES OF AMERICA
                                FEDERAL TRADE COMMISSION
                                     WASHINGTON, D.C. 20580



Bureau of Competition
Health Care Division

December 1, 2020

The Honorable Denise Cote
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1910
New York, NY 10007

Re: FTC, et al. v. Vyera Pharmaceuticals, LLC, et al., 1:20-cv-00706 (DLC)

Dear Judge Cote:

The Federal Trade Commission respectfully provides notice to this Court and to all parties of an
order from the High Court of Karnataka, in India, regarding Plaintiffs’ Letter of Request for
Foreign Discovery. On July 24, 2020, the Court granted Plaintiffs’ request to issue a Letter of
Request to India seeking documents and oral testimony from three Indian nationals and two
Indian corporations. ECF 196. On November 23, the High Court of Karnataka granted the
request and ordered Plaintiffs to provide a copy of its judgment to all parties and this Court. Ex.
A at 7.

To that end, we have attached the order of the Honorable Mr. Justice Krishna S. Dixit of the
High Court of Karnataka as an exhibit to this letter. We are available to answer any questions
Your Honor may have but otherwise seek no additional action from the Court at this time.


Sincerely,

/s/ Markus H. Meier
Markus H. Meier
Assistant Director
